DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/18/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 - 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite the first storage records a plurality of storage units.  This indicates the first storage stores/writes/programs storage units in itself.  The storage units in a storage are not recorded in the storage.  The storage units are locations in the storage where bits of data are recorded.  The actual storage units are not recorded, the data bits are recorded into the storage units that make up the storage.
The specification defines what the first storage records multiple different ways also.  Paragraph 0008 discloses a first aspect of the first storage such that first storage records the storage units.  Then in paragraph 0012, still related to the first aspect of the first storage, the first storage records information about the storage units and not the storage units themselves as is claimed.  Paragraphs 0008 and 0012 are contradicting as to what is recorded where.  The same issues are present with a second aspect of the invention in paragraphs 0014 and 0018.  
This shows the specification fails to provide proper support for the claimed invention since the first storage is indicated as recording two separate items.  It is also unclear how a storage can record a storage unit since a storage unit is a measure of storage that data is recorded into.  The storage unit itself, as understood in the art, is not actually recorded.  Data bits are recorded into storage units of storage.  
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 – 14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “the first storage records a plurality of storage units”.  As indicated above in the 112a rejections, the specification fails to provide proper support for the cited limitation.  As storage unit is was data is recorded into, the storage unit itself is not recorded.  It is unclear how a first storage records a storage unit itself.  A storage unit it not something that is stored or recorded into a storage as claimed.  Data is recorded or stored into storage or storage units.  The limitation of a storage recording storage units is indefinite.  For examination the limitation will be treated as the first storage contains a plurality of storage units where the storage units record data of some sort as is understood in the art.  
Claims 4, 11, and 18 recites the limitation "the second storage" in the last line of each claim.  There is no previous mention of a second storage in the claim or any previous base claim.  There is insufficient antecedent basis for this limitation in the claim.  The second storage will be treated as any storage that is not the first storage
All remaining claims are rejected for being dependent on a rejected base claim.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 contains the same limitations as claim 7 which it is dependent on.  It appears claim 14 might have meant to be dependent on claim 8 possibly.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All remaining claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 6, 8 – 11, and 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (Pub. No.: US 2015/0134905) referred to as Oe in view of Jonathan Strickland (How Parallel Processing Works) referred to as Strickland.
With regard to claim 1, Oe teaches a method for deleting indexes [S24, Fig 13; The segment numbers are indexes and are deleted] in an internal memory [13 and 52, Fig 2; 13, Figs 8 and 13; The segment numbers are in the table in the memory 52], applied to a storage manager [2, Fig 2; The manager performs operations showing it has a processor and also communicates with external storage devices showing the use of communication interfaces to facilitate the communications], wherein the storage manager [2, Fig 2] comprises the internal memory [13 and 52, Fig 2; 13, Figs 8 and 13] and communicates with a first storage [9, Fig 2], wherein the first storage [9, Fig 2] records a plurality of storage units [9, Fig 2; Semiconductor memory is comprised of planes that are comprised of blocks and the planes are considered storage units], each storage unit [9, Fig 2; Semiconductor memory is comprised of planes that are comprised of blocks] comprises a plurality of data blocks [9, Fig 2; Paragraphs 0055, 0146, 0278; The SSD is comprised of blocks] and an index corresponding to each of the plurality of data blocks [131, Fig 11; Paragraphs 0046, 0130 and 0152; The segment number is an identification of a block or blocks of data in the SSD], the internal memory [13 and 52, Fig 2; 13, Figs 8 and 13] stores  an index table [13, Fig 2; 13, Fig 11], and the index table [13, Fig 2; 13, Fig 11] records indexes [131, Fig 11] corresponding to data blocks of the plurality of storage units [Paragraphs 0046, 0130 and 0152; The segment number is an identification of a block or blocks of data in the SSD]; and the method comprises:
selecting a target storage unit from the plurality of storage units [S22 and S23, Fig 13; Paragraphs 0195 – 0196; Selecting a segment selected the plane the segment is in];
reading multiple indexes in the target storage unit [S22 and S23, Fig 13; Paragraphs 0195 – 0196; Selecting a segment selected the plane the segment is in] through one I/O request [Paragraph 0172; Reading information for each segment indicates each segment or storage unit index is identified and read to know what data is assigned to which segment.  The start step is an I/O request to start the process in figure 13 which includes reading the indexes/segment numbers]; and
deleting the read indexes from the index table [13, Fig 2; 13, Fig 11] in the internal memory [13 and 52, Fig 2; 13, Fig 8; S24, Fig 13].
However, Oe may not specifically disclose the limitation of reading multiple sets of data simultaneously.  
Strickland discloses reading multiple sets of data simultaneously [Page 1; The parallel processing allows multiple operations, such as read operations, to occur simultaneously].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Strickland in Oe, because parallel processing it is cheaper and quicker to build a system that can perform parallel processing then a single process that operates sequentially [Page 1].
With regard to Claim 2, Oe teaches wherein the indexes [131, Fig 11] in the target storage unit are consecutively stored in the target storage unit [S22 and S23, Fig 13; Paragraphs 0195 – 0196; Selecting a segment selected the plane the segment is in.  The indexes represent memory locations and memory is organizes consecutively showing the indexes are also consecutively stored].
With regard to claim 3, Oe teaches the method further comprises:
marking the target storage unit as empty [S56, Fig 19], after all the indexes in the target storage unit are read and deleted [S52, Fig 19; Once the outcome of S52 is YES indicating the migration is complete and associated indexes are read and deleted, according to figure 13, the storage is marked empty with the FREE label].
With regard to claim 4, Oe teaches before deleting the read indexes from the index table in the internal memory [S24, Fig 13], the method further comprises:
storing a plurality of data blocks in the target storage unit [S22 and S23, Fig 13; Paragraphs 0195 – 0196; Selecting a segment selected the plane the segment is in] into the second storage [S23, Fig 13; Paragraph 0196 – 0197; The indexes are deleted after associated blocks are stored in the HDD which is second storage].
With regard to claim 6, Oe teaches the index table [13, Fig 2; 13, Fig 11] in the internal memory [13 and 52, Fig 2; 13, Figs 8 and 13] comprises a plurality of members [13, Fig 11; Each row is a member], and the members comprise the index corresponding to each of the plurality of data blocks [13, Fig 11; Paragraphs 0055, 0091, 0146 – 0147, and 0278 – 0279; Each row is a member corresponding to blocks in the memory].
Claims 8 – 11 and 15 – 18 are corresponding device and medium claims of claims 1 – 4 and 6 and are rejected using the same prior art and similar reasoning as claims 1 – 4 and 6.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (Pub. No.: US 2015/0134905) referred to as Oe in view of Jonathan Strickland (How Parallel Processing Works) referred to as Strickland as applied to claims 1, 8, and 15 above, and further in view of Zhou et al. (Pub. No.: US 2018/0232181) referred to as Zhou.
With regard to claim 5, Oe teaches reading multiple indexes in the target storage unit [S22 and S23, Fig 13; Paragraphs 0195 – 0196; Selecting a segment selected the plane the segment is in] through one I/O request [Paragraph 0172; Reading information for each segment indicates each segment or storage unit index is identified and read to know what data is assigned to which segment.  The start step is an I/O request to start the process in figure 13 which includes reading the indexes/segment numbers].
Strickland discloses reading multiple sets of data simultaneously [Page 1; The parallel processing allows multiple operations, such as read operations, to occur simultaneously].
However, Oe in view of Strickland may not specifically disclose the limitation of reading, by using a start address and a length, multiple units of data, wherein the start address is a start address of a first data unit in memory and the length is a total length of all the data units in memory.
Zhou discloses reading, by using a start address and a length, multiple units of data, wherein the start address is a start address of a first data unit in memory and the length is a total length of all the data units in memory [Paragraph 0188].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou in Oe in view of Strickland, because it reduces the amount of data that needs to be sent to read multiple locations in memory by only sending a single starting address and a length of data to read instead of sending multiple addressed for each memory location.  It also reduces the amount of I/O requests since only one request is required to read multiple locations.  
Claims 12 and 19 are corresponding device and medium claims of claim 5 and are rejected using the same prior art and similar reasoning and claim 5.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (Pub. No.: US 2015/0134905) referred to as Oe in view of Jonathan Strickland (How Parallel Processing Works) referred to as Strickland as applied to claims 1 and 15 above, and further in view of Ish et al. (Pub. No.: US 2015/0347310) referred to as Ish.
With regard to claim 7, Oe teaches the first storage records information [9, Fig 2; S34, Fig 17; S52, Fig 19; An SDD stores data/information].
However, Oe in view of Strickland may not specifically disclose the limitations of the first storage records information about the plurality of storage units, and the information comprises a quantity of the storage units and/or a quantity of storage units in an empty state.
Ish discloses the first storage records information about the plurality of storage units, and the information comprises a quantity of the storage units and/or a quantity of storage units in an empty state [Figs 3 – 4; Paragraphs 0047 – 0050; The highest index number in the metadata indicates a quantity of or storage units storing host data].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ish in Oe in view of Strickland, because it is used in a process that reduces write amplification in semiconductor memory [Abstract; Paragraphs 0009 – 0011 and 0020].
With regard to claim 13, Oe teaches Oe teaches the index table [13, Fig 2; 13, Fig 11] in the internal memory [13 and 52, Fig 2; 13, Figs 8 and 13] comprises a plurality of members [13, Fig 11; Each row is a member], and the members comprise an index corresponding to each of the plurality of data blocks [13, Fig 11; Paragraphs 0055, 0091, 0146 – 0147, and 0278 – 0279; Each row is a member corresponding to blocks in the memory].
With regard to claim 14, Oe teaches the first storage records information [9, Fig 2; S34, Fig 17; S52, Fig 19; An SDD stores data/information].
Ish discloses the first storage records information about the plurality of storage units, and the information comprises a quantity of the storage units and/or a quantity of storage units in an empty state [Figs 3 – 4; Paragraphs 0047 – 0050; The highest index number in the metadata indicates a quantity of or storage units storing host data].
Claim 20 is a corresponding medium claim of claim 7 and is rejected using the same prior art and reasoning as claim 7. 

Examiner’s Note
Applicant is advised that should claim 6 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It appears that claims 13 – 14 were meant to be dependent on claim 8 not claim 7.  The claims start by making reference to the storage manager similar to how claims 9 – 12 do which are dependent on claim 8.  Claim 1 contains a storage manager so the reference to a storage manager has proper antecedent basis but the claims themselves are duplicates of other claims dependent on claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136